Case 1:20-cv-00186-ARR-LB Document 37 Filed 02/12/20 Page 1 of 1 PageID #: 27



FEITLIN, YOUNGMAN, KARAS
& GERSON, LLC
Jonathan M. Ettman, Esq.
Heritage Plaza II
65 Harristown Road, Suite 207
Glen Rock, New Jersey 07452
201-791-4400           201-791-5659
 JEttman@fykglaw.com
Attorneys for plaintiff, Express Freight Systems Inc.

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 EXPRESS FREIGHT SYSTEMS INC.,
                                                              Civil Action No.: 1:20-cv-00186-ARR-
                                                Plaintiff,                      LB
                            v.                                              Civil Action
 YMB ENTERPRISES INC., JOEL MENDLOVIC,
 JOHN DOES 1-10 and ABC CORPS. 1-10 (said names              NOTICE OF DISMISSAL WITHOUT
 being fictitious),                                                   PREJUDICE


                                           Defendant(s).

       PLEASE TAKE NOTICE, that the plaintiff, Express Freight Systems Inc., hereby dismisses

the Second through Tenth Counts of its Complaint without prejudice, and without costs, as to all

defendants.

Dated: February 12, 2020
       Glen Rock, New Jersey

                                             FEITLIN, YOUNGMAN, KARAS
                                             & GERSON, LLC
                                             Attorneys for Plaintiff
                                             Express Freight Systems Inc.

                                             By:        /S/ Jonathan M. Ettman, Esq.
                                                        Jonathan M. Ettman, Esq.
                                                        Feitlin, Youngman, Karas & Gerson, LLC
                                                        65 Harristown Road, Suite 207
                                                        Glen Rock, NJ 07452
                                                        201-791-4400
                                                        201-791-5659 (fax)
                                                        JEttman@fykglaw.com
